Exhibit 32.1 SECTION PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER OF JH DESIGNS, INC. In connection with the accompanying Annual Report on Form 10-K of JH Designs, Inc. for the year ended December 31, 2011, the undersigned, Jonathan Hopp, President of JH Designs, Inc., does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) such Annual Report on Form 10-K for the year ended December 31, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in such Annual Report on Form 10-K for the year ended December 31, 2011 fairly presents, in all material respects, the financial condition and results of operations of JH Designs, Inc. Date:April 13, 2012 /s/ Jonathan Hopp Jonathan Hopp President and Chief Executive Officer, Secretary, Treasurer (and principal financial officer and principal accounting officer)
